Citation Nr: 0429943	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
assigned for the veteran's service-connected left elbow 
cubital tunnel syndrome (left elbow disability).

2.  The propriety of the initial noncompensable evaluation 
assigned for the veteran's service-connected right elbow 
degenerative joint disease (right elbow disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and December 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  In the December 2001 rating 
decision, the RO granted service connection for left elbow 
disability and assigned an initial noncompensable evaluation, 
effective September 5, 2000.  In the December 2003 rating 
decision, the RO granted service connection for right elbow 
disability and assigned an initial noncompensable evaluation, 
also effective September 5, 2000.  The veteran perfected a 
timely appeal of this determination to the Board.

In the December 2003 rating decision, the RO also granted 
several of the veteran's other perfected appeals and 
established service connection for right shoulder sprain and 
for the residuals of cold weather injuries to the right and 
lower extremities.  Since that time, the veteran has not 
initiated an appeal regarding the evaluations assigned or the 
effective dates of the awards, and thus no claims regarding 
these disabilities are before the Board.  See Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

In May 2004, the veteran, accompanied by his representative, 
offered testimony at a hearing held at the local VA office 
before the undersigned Veterans Law Judge (formerly referred 
to as a Member of the Board).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 2004, the veteran submitted, directly to the 
Board, private medical records relating to treatment of his 
left and right elbow disabilities.  Unlike the medical 
evidence he submitted at his May 2004 Board hearing, these 
records were not accompanied by a waiver of RO consideration.  
Because this evidence was not previously of record and bears 
directly on the issues certified for appeal, this evidence 
must initially be considered by the RO, and thus this case 
must be remanded.

In addition, at the May 2004 hearing, the veteran essentially 
contended that his left and right elbow disabilities had 
increased in severity since the January 2001 VA examination; 
he reported having a burning sensation, numbness, tingling 
and pain.  Moreover, he requested that because the 
disabilities were productive of significant industrial 
impairment, as well as sleep disturbance, that this case be 
remanded so that he could be scheduled for a contemporaneous 
and thorough VA examination; the Board agrees.

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for left and 
right elbow problems.  This should 
specifically records of his private care 
by Dr. Terri Strouthford, dated since his 
discharge from active duty, and from Dr. 
Terry Struck, dated since June 2004.  It 
must also specifically include records of 
his care at the Colorado Springs, 
Colorado, VA medical facility, dated 
since his discharge from active duty.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and severity 
of his left and right elbow disabilities.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing, including X-rays and range of 
motion studies, should be accomplished, 
and the examiner should identify all left 
and right elbow pathology found to be 
present.  The examiner should report the 
findings of range of motion studies 
expressed in degrees and in relation to 
normal range of motion, and should fully 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the knees.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
claims.  

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


